Citation Nr: 1540055	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  07-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sub-normal vision. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for skin rashes, to include sarcoidosis. 

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for diabetes mellitus. 

7. Entitlement to service connection for autoimmune disease. 

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for black outs. 

10.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1979. 

This appeal originally came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision.  The Veteran provided testimony in a videoconference hearing before the undersigned in April 2009; a transcript of that hearing is of record.  In April 2010 and February 2012, the Board remanded the issues shown on the title page for additional development.

A review of the record on appeal reveals that the Veteran in July 2012 made a claim for an increased rating for his service-connected migraine headaches and in October 2014 made a claim of service connection for prostate cancer.  However, neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the April 2014 Supplemental Statement of the Case (SSOC), VA obtained and associated with the electronic record the Veteran's September 2014 to April 2015 VA treatment records from the Birmingham VA Medical Center.  In June 2015, the Veteran's representative declined the Board's request to waive AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, because the Board finds that these VA treatment records are additional pertinent evidence, another remand for consideration of this evidence and the issuance of a SSOC if any claim is denied, is required.  See 38 C.F.R. § 19.31 (2015) (a SSOC case will be furnished to an appellant when additional pertinent evidence is received after a statement of the case has been issued).  

Accordingly, the appeal is REMANDED to the AOJ for the following action:

Review the additional evidence attached to the electronic record in October 2014 and April 2015, undertake any further development as may be judged necessary, and readjudicate the claims.  If a claim remains denied, furnish the Veteran and his representative with a SSOC that, among other things, cites to the additional evidence attached to the electronic record in October 2014 and April 2015, and after allowing an opportunity to respond return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

